Appeal from a *972judgment of the County Court of Saratoga County (Scarano, J.), rendered September 28, 2010, (1) convicting defendant upon his plea of guilty of the crime of failure to register under the Sex Offender Registration Act and of violating his probation, and (2) which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to rape in the third degree and was sentenced to a 10-year term of probation. Defendant subsequently failed to obtain sex offender counseling as required under the terms of his probation and, further, failed to report a change of address as required under the Sex Offender Registration Act (see Correction Law art 6-C). Consequently, he was charged with violating the terms of his probation and the crime of failure to register as a sex offender, a class E felony. Defendant admitted to violating his probation, pleaded guilty to the crime of failure to register as a sex offender and waived his right to appeal. As a result, defendant’s probation was revoked and he was sentenced to 1 to 3 years in prison on the rape conviction and one year in jail on the failure to register conviction, said sentences to run concurrently. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, RJ., Stein, McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.